DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. US 2011/0221078 (hereafter Lev) and further in view of Bartsch et al. US 2002/0066967 (hereafter Bartsch).

Regarding claim 1, Lev teaches a humidifier (Fig 1), comprising:
a base portion (10) configured to produce mist (¶19);
an aromatherapy tray (42), the aromatherapy tray being configured to receive and retain aromatherapy oils or fragrance (¶21),
a nozzle (36, ¶21) configured to direct flow of the mist in a plurality of adjustable directions (where the nozzle can be oscillated, ¶20),
wherein the base portion is configured to infuse the mist with the aromatherapy oils or fragrance to created scented mist (¶30) and direct the scented mist through an opening (36) of the humidifier at a selected air velocity (air velocity of mist), wherein the aromatherapy tray is integrated with the base portion that is flush with the base portion when the trap door is closed (¶21-22, as shown in Figs 1 and 5), and
wherein the nozzle is configured to receive the scented mist from the base portion and to discharge the scented mist to an exterior space (¶21, exterior space of the surrounding room).
Lev does not teach:
an aromatherapy tray fitted on an inner surface of a trap door pivotally attached to the base portion via hinged members;
wherein the aromatherapy tray is integrated with the base portion via the trap door that is flush with the base portion when the trap door is closed pivotally via the hinged members, and the aromatherapy tray is accessible when the trap door is opened pivotally via the hinged members
Bartsch teaches an aromatherapy tray (22) fitted on an inner surface of a trap door (124) pivotally attached to the base portion via hinged members (shown in Figs 1-2); wherein the aromatherapy tray is integrated with the base portion (20) via the trap door that is flush with the base portion (shown in Fig 1) when the trap door is closed (position of Fig 1) pivotally via the hinged members, and the aromatherapy tray is accessible when the trap door is opened (position of Fig 2) pivotally via the hinged members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aromatherapy tray of Lev (42) by incorporating aromatherapy tray with the trap door of Bartsch (22/124) as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).

Regarding claim 2, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the base portion is configured to produce mist by ultrasonic nebulization (¶19).

Regarding claim 4, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the aromatherapy tray includes a compartment (44) for receiving and retaining one or more aroma pads containing the aromatherapy oils or fragrance (¶21).

Regarding claim 5, Lev in view of Bartsch teaches all the limitations of claim 4. Lev further teaches wherein the base portion comprises a fan configured to draw ambient air through the one or more aroma pads to infuse with the mist produced (¶20).

Regarding claim 6, Lev in view of Bartsch teaches all the limitations of claim 1. 
Lev does not teach a plurality of aroma trays inside the base portion for receiving and retaining aromatherapy oils or fragrance.
Bartsch teaches a plurality of aroma trays (Fig 7, trays 84) in order to in order to hold multiple scented pockets (¶91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aromatherapy tray of Lev (42) 

Regarding claim 7, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the base portion is configured to detect an operation mode of the humidifier and determine an air velocity of the scented mist based at least on the detected operation mode (where one of ordinary skill in the art would recognize that the apparatus would have an operation mode of ON and a non-operation mode of OFF, which ON mode would have an air velocity of ON).

Regarding claim 8, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches a reservoir (50) configured to supply and hold water used by the base portion for producing the mist, wherein the reservoir is detachable from the base portion (¶28, where the reservoir would be fully capable of being detached in accordance with MPEP §2114, §2173.05(g)).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of Bartsch as applied to claim 1 above, and further in view of Seeley US 3,576,271 (hereafter Seeley).

Regarding claim 10, Lev in view of Bartsch teaches all the limitations of claim 1. 

Seeley teaches a trap door (74) which is hinged (col 1 lines 45-51) and, when closed, is held in place by a tab (68) in order to secure the trap door (col 3 lines 51-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap door of the Lev Bartsch combination (Bartsch 124 in Figs 1-2) by incorporating the tab of Seeley (68) in order to secure the trap door (col 3 lines 51-66).


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. US 2011/0221078 (hereafter Lev) and further in view of Bartsch et al. US 2002/0066967 (hereafter Bartsch) and Jung US 5,693,266 (hereafter Jung).

Regarding claim 1, Lev teaches a humidifier (Fig 1), comprising:
a base portion (10) configured to produce mist (¶19);
an aromatherapy tray (42), the aromatherapy tray being configured to receive and retain aromatherapy oils or fragrance (¶21),
an opening (36, ¶21) configured to direct flow of the mist in a plurality of adjustable directions (where the nozzle can be oscillated, ¶20),
wherein the base portion is configured to infuse the mist with the aromatherapy oils or fragrance to created scented mist (¶30) and direct the scented mist 
wherein the opening is configured to receive the scented mist from the base portion and to discharge the scented mist to an exterior space (¶21, exterior space of the surrounding room).
Lev does not teach:
an aromatherapy tray fitted on an inner surface of a trap door pivotally attached to the base portion via hinged members;
wherein the aromatherapy tray is integrated with the base portion via the trap door that is flush with the base portion when the trap door is closed pivotally via the hinged members, and the aromatherapy tray is accessible when the trap door is opened pivotally via the hinged members,
a nozzle configured to direct flow of the mist in a plurality of adjustable directions, and
wherein the nozzle is configured to receive the scented mist from the base portion and to discharge the scented mist to an exterior space.
Bartsch teaches an aromatherapy tray (22) fitted on an inner surface of a trap door (124) pivotally attached to the base portion via hinged members (shown in Figs 1-2); wherein the aromatherapy tray is integrated with the base portion (20) via the trap door that is flush with the base portion (shown in Fig 1) when the trap door is closed (position of Fig 1) pivotally via the hinged members, and the aromatherapy tray 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aromatherapy tray of Lev (42) by incorporating aromatherapy tray with the trap door of Bartsch (22/124) as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).
Jung teaches humidifier (Fig 1) comprising
a nozzle (11) configured to direct flow of the mist in a plurality of adjustable directions (col 2 lines 1-4), and
wherein the nozzle is configured to receive the mist from the base portion and to discharge the mist to an exterior space (col 1 lines 20-24).
Jung teaches where the nozzle allows the nozzle to be rotated in all directions (col 2 lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of Lev (36) by incorporating nozzle of Jung (11 in Fig 1) in order to allow rotation in all directions (col 2 lines 1-4).

Regarding claim 2, Lev in view of Bartsch and Jung teaches all the limitations of claim 1. Lev further teaches wherein the base portion is configured to produce mist by ultrasonic nebulization (¶19).

Regarding claim 4, Lev in view of Bartsch and Jung teaches all the limitations of claim 1. Lev further teaches wherein the aromatherapy tray includes a compartment (44) for receiving and retaining one or more aroma pads containing the aromatherapy oils or fragrance (¶21).

Regarding claim 5, Lev in view of Bartsch and Jung teaches all the limitations of claim 4. Lev further teaches wherein the base portion comprises a fan configured to draw ambient air through the one or more aroma pads to infuse with the mist produced (¶20).

Regarding claim 6, Lev in view of Bartsch and Jung teaches all the limitations of claim 1. 
Lev does not teach a plurality of aroma trays inside the base portion for receiving and retaining aromatherapy oils or fragrance.
Bartsch teaches a plurality of aroma trays (Fig 7, trays 84) in order to in order to hold multiple scented pockets (¶91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aromatherapy tray of Lev (42) by incorporating the plurality of aroma trays of Bartsch (84) in order to hold multiple scented pockets (¶91).



Regarding claim 8, Lev in view of Bartsch and Jung teaches all the limitations of claim 1. Lev further teaches a reservoir (50) configured to supply and hold water used by the base portion for producing the mist, wherein the reservoir is detachable from the base portion (¶28, where the reservoir would be fully capable of being detached in accordance with MPEP §2114, §2173.05(g)).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of Bartsch and Jung as applied to claim 1 above, and further in view of Seeley US 3,576,271 (hereafter Seeley).

Regarding claim 10, Lev in view of Bartsch and Jung teaches all the limitations of claim 1. 
Lev does not teach wherein the trap door, when closed, is held in place by a tab inside the base portion of the humidifier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap door of the Lev Bartsch combination (Bartsch 124 in Figs 1-2) by incorporating the tab of Seeley (68) in order to secure the trap door (col 3 lines 51-66).


Response to Arguments
The following is a response to Applicant’s arguments filed 4 Nov. 2021:

Applicant argues that “Lev does not disclose or suggest a nozzle configured to direct flow of the mist in a plurality of adjustable directions, as amended claim 1 recites. Lev only discloses "slotted openings" which "can have any shape and size as desired," however, there is no suggestion that these openings are adjustable or that the "slotted openings" may direct the flow of mist in a plurality of directions.”
Examiner disagrees. As taught in Lev ¶20-21, the disclosed openings which can have any shape and size as desired (¶21) is adjustable in that the openings may direct the flow of mist in a plurality of directions (¶20), where the nozzle direction can oscillate/rotate increasing an area of the surrounding into which the mist is emitted. As such claim 1 is rejected in view of Lev and Bartsch above.
In order to expedite prosecution, Examiner has further rejected claim 1 in view of Lev, Bartshc, and Jung. Jung teaches a nozzle which is adjustable. Jung further shows that an adjustable nozzle is known in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776